                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

         Plaintiff,                                 Case No. 14-20449

 v.                                                 Honorable Laurie J. Michelson

 D-2 HOWARD ERIC JACKSON,

         Defendant.


        ORDER DENYING DEFENDANT HOWARD JACKSON’S MOTION FOR
         REDUCTION OF SENTENCE PURSUANT TO 18 U.S.C. § 2241 [152]


        Howard Jackson pled guilty to participating in a drug conspiracy and has tried time and

again to challenge his sentence of 135 months imprisonment. (ECF No. 102.) The Court denied

Jackson’s post-judgment motion to vacate his sentence under 28 U.S.C. § 2255 (ECF No. 137),

which was affirmed by the Court of Appeals on August 10, 2018. (ECF No. 141.) A few weeks

letter, on August 23, 2018, Jackson filed a letter asking the Court “if at all possible, [to] reduce

[his] sentence.” (ECF No. 142.) The request was denied. (ECF No. 143.) Shortly thereafter,

Jackson filed a Motion for Reduction of Sentence Pursuant to 18 U.S.C. § 3582(c)(2), seeking to

have his sentence reduced to the statutory mandatory minimum of 120-months. (ECF No. 144).

That too was denied. (ECF No. 148.) Running low on options, and perhaps hoping to avoid a bar

on successive habeas petitions, Jackson now seeks a sentence reduction pursuant to 18 U.S.C §

2241.

        Jackson has previously filed a habeas petition under 28 U.S.C. 2255. Second or successive

motions are typically barred. See 28 U.S.C. § 2255(h). In certain circumstances, however, a

defendant may look to the “savings clause” of 28 U.S.C. § 2255(e) for recourse:
       An application for a writ of habeas corpus in behalf of a prisoner who is authorized
       to apply for relief by motion pursuant to this section, shall not be entertained if it
       appears that the applicant has failed to apply for relief, by motion, to the court which
       sentenced him, or that such court has denied him relief, unless it also appears that
       the remedy by motion is inadequate or ineffective to test the legality of his
       detention.

Thus, where the remedy under § 2255 is “inadequate or ineffective,” this provision allows a federal

prisoner to “bring a claim challenging his conviction or imposition of sentence under § 2241.”

Charles v. Chandler, 180 F.3d 753, 756 (6th Cir. 1999) (per curiam).

       The Sixth Circuit has further explained that “[w]hen seeking to petition under § 2241 based

on a misapplied sentence, the petitioner must show (1) a case of statutory interpretation, (2) that is

retroactive and could not have been invoked in the initial § 2255 motion, and (3) that the

misapplied sentence presents an error sufficiently grave to be deemed a miscarriage of justice or a

fundamental defect.” Hill v. Masters, 836 F.3d 591, 595 (6th Cir. 2016). “Under this test, a prisoner

must cite a new, retroactive decision and show that it ‘could not have been invoked in the initial

§ 2255 motion[.]’” Wright v. Spaulding, 939 F.3d 695, 703 (6th Cir. 2019) (quoting Hill, 836 F.3d

at 595).

       Jackson makes no attempt to satisfy this test, nor does his situation involve any new law—

or, for that matter, facts. According to the worksheets attached to their Rule 11 plea agreement,

the parties anticipated a sentencing guidelines range that included a two-level enhancement for the

possession of a dangerous firearm during a drug offense (a consent search of Jackson’s bedroom

recovered 2 firearms and some drugs and drug paraphernalia); the parties also anticipated no safety

valve reduction because of the gun possession and Jackson’s decision not to debrief. (ECF No. 71,

PageID.242.) At sentencing, Jackson did not object to the firearm enhancement or the

inapplicability of the safety valve. Now Jackson does object. But Jackson does not address the

requirements of § 2241 or cite any legal support for its application in these circumstances.

                                                  2
       Accordingly, Jackson’s latest motion to reduce his sentence is DENIED.

       IT IS SO ORDERED.

       Dated: March 16, 2020



                                            s/Laurie J. Michelson
                                            LAURIE J. MICHELSON
                                            UNITED STATES DISTRICT JUDGE




                                    CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the

attorneys and/or parties of record by electronic means or U.S. Mail on March 16, 2020.


                                            s/Erica Karhoff
                                            Case Manager to the
                                            Honorable Laurie J. Michelson




                                               3
